        Case 1:13-cr-00879-KPF Document 67 Filed 04/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              13 Cr. 879 (KPF)

SHAKEEM MARTIN,                                           ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On April 26, 2021, the Government filed a motion in limine requesting

that the Court admit victim and witness hearsay statements at Defendant’s

upcoming violation of supervised release hearing. (Dkt. #66). The Government

has requested permission to file the exhibits to its motion under seal, and has

informed the Court that defense counsel consents to this request. (See id. at

20). The Court hereby GRANTS the Government’s request. The sealed exhibits

shall be filed under seal, viewable to the Court and parties only.

      SO ORDERED.

Dated: April 27, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
